Title: To George Washington from George Ball, 1 March 1797
From: Ball, George
To: Washington, George


                        
                            Dr Sr 
                            Fredericksburg March 1st 1797
                        
                        I receiv’d your favour this day in answer to mine wrote in January last—from
                            its not having arrived sooner (owing to mine being dated from Lancaster) I wrote you one
                            other some time in Febuary, which I suppose before this you have received—The terms which
                            you mention I think would suit me, and I shall make it my endeavour to be at your Seat
                            (mount Vernon) by the twentieth of march—or at any rate by the last of that month untill
                            which time I hope you will consider (as I shall consider and be influenced by it in my
                            affairs) the contract as Obligatory. Sir I am with respect Your Humble st
                        
                            Geo: Ball
                            
                        
                    